UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-9575 MEEHAN MUTUAL FUNDS, INC. (Exact name of Registrant as Specified in Charter) 7250 Woodmont Avenue Suite 315 Bethesda, MD20814 (Address of Principal Executive Office) (Zip Code) Registrant's Telephone Number, including Area Code: 1-866-884-5968 THOMAS P. MEEHAN, PRESIDENT 7250 Woodmont Avenue Suite 315 Bethesda, MD 20814 (Name and Address of Agent for Service) Copy to: ROBERT J. ZUTZ, ESQ. K&L Gates LLP 1treet, N.W. Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 ITEM 1.SCHEDULE OF INVESTMENTS Meehan Focus Fund Schedule of Investments (Unaudited) July 31, 2012 Security Share Quantity Market Value ($) Pct. Assets COMMON STOCK Consumer Discretionary Lowe's Companies Inc. Tupperware Corp. Wal-Mart Stores Inc. Total Consumer Discretionary Consumer Staples Nestle SA ADR Procter & Gamble Co. Total Consumer Staples Energy Devon Energy Corp. ExxonMobil Corp. Noble Corp. WPX Energy, Inc. * Total Energy Financials Aflac Inc. American Express Co. Berkshire Hathaway Inc. - B * 4 PNC Financial Services Group Total Financials Health Care Becton Dickinson Co Johnson & Johnson Novartis AG ADR Pfizer Inc. Wellpoint Inc. Total Health Care Industrials 3M Co. Automatic Data Process. General Electric Co. Johnson Controls Inc. Thermo Fisher Scientific Inc. United Parcel Service - B Total Industrials Information Technology Apple Computer Inc. Cisco Systems Inc. Google Inc. Cl A * Intel Corp. Microsoft Corp. 4 Total Information Technology Materials Compass Minerals International Horsehead Holding Corp. * Methanex Corp. Steel Dynamics, Inc. Total Materials Utilities Exelon Corp. Total Utilities TOTAL COMMON STOCK (Cost $30,324,093) Exchange Traded Funds WisdomTree Emerging Markets Total Exchange Traded Funds(Cost $1,342,238) Cash and Short-Term Investments First Western Bank Collective Asset Total investments(Cost $32,503,033) Other Assets Less Liabilities TOTAL NET ASSETS * Non-income producing investments At July 31, 2012, unrealized appreciation of investments for tax purposes was as follows: Appreciation Depreciation Net appreciation on investments At July 31, 2012, the cost of investments for federal income tax purposes was $32,503,033. SECURITIES VALUATION.The Fund's securities are valued under policies approved by, and under general oversight of, the Board of Directors.The Fund has adopted Statement of Financial Accounting Standards No. 157 which establishes a single definition of fair value, creates a three-tier hierarchy as a framework for measuring fair value based on inputs used to value the Fund's investments, and requires additional disclosure about fair value. These inputs are summarized in the three broad levels listed below: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) Portfolio securities for which market quotations are available are valued at the last sale price or official closing price on the primary market or exchange where they trade.When prices are not readily available, or are determined not to reflect fair value, the Fund values these securities at fair value as determined in accordance with the procedures approved by the Fund's Board of Directors. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund's net assets as of July 31, 2012. Description Investments in Securities Level 1 - Quoted prices Level 2 - Other significant observable inputs - Level 3 - Significant unobservable inputs - Total ITEM 2.CONTROLS AND PROCEDURES (a)Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940), the President and the Treasurer of Meehan Mutual Funds, Inc. have concluded that such disclosure controls and procedures are effective as of a date within 90 days of the filing date of this Form N-Q. (b)There was no change in the internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 Act) of Meehan Mutual Funds, Inc. that occurred during the most recent fiscal quarter that has materially affected or is reasonably likely to materially affect, its internal controls over financial reporting. ITEM 3.EXHIBITS (a)Certifications of the President and the Treasurer of Meehan Mutual Funds, Inc. as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEEHAN MUTUAL FUNDS, INC. Date:September 19, 2012 /s/ Thomas P. Meehan Thomas P. Meehan, President Pursuant to the requirement of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. MEEHAN MUTUAL FUNDS, INC. Date:September 19, 2012 /s/ Thomas P. Meehan Thomas P. Meehan, President Date:September 19, 2012 /s/ Paul P. Meehan Paul P. Meehan, Chief Compliance Officer and Treasurer
